DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 16/986,903, filed 5 August 2020, which claims priority to Korean Application No. KR10-2020-0028217, filed 6 March 2020.
Claims 1–13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0190005 A1 (“Mo”).  Mo, directed to noise correction, teaches with respect to claim 1, an image sensing device comprising:
at least one unit pixel including a plurality of pixels for generating a plurality of pixel signals based on a plurality of control signals having different phases (cl. 1, first and second sets of pixels); and
an equalizing circuit suitable for equalizing noise that occurs in the plurality of pixels during a reset operation on the unit pixel (¶ 0045, pixel-wise noise correction during reset).

Regarding claim 2, Mo teaches the image sensing device of claim 1, wherein the reset operation includes an operation of resetting a plurality of charge storage circuits included in each of the plurality of pixels (¶ 0036, Fig. 5A, capacitor 514 in each pixel).

Regarding claim 3, Mo teaches the image sensing device of claim 1, wherein the equalizing circuit is coupled in common to the plurality of pixels (Fig. 6A, ¶ 0045, “The same circuit 760 may be used for all pixels 711, 712 in column 710).

Regarding claim 4, Mo teaches the image sensing device of claim 1, further comprising an image processor suitable for processing the plurality of pixel signals through a subtraction operation (¶ 0013, subtracting calibration offset value from analog signal; ¶ 0008, subtracting dark current values from active area to compensate for noise in optical black region).

Regarding claim 5, Mo teaches a first pixel including
a first charge storage circuit for storing first charges during a transmission period (Fig. 5A, ¶ 0035; photosensor 502),
a first sensing circuit for generating the first charges based on a first control signal having a first phase during the transmission period (¶ 0037, Fig. 5A; source follower transistor 510)
and a first reset circuit for resetting the first charge storage circuit and the first sensing circuit during a reset period (Fig. 5A, ¶ 0036, reset transistor 506);
a second pixel including [the same components as the first pixel] (Fig. 6A, plurality of pixels); and
an equalizing circuit coupled in common (Fig. 6A, common noise correction circuit 760) to a first node between the first reset circuit and the first sensing circuit, and to a second node between the second reset circuit and the second sensing circuit (¶ 0036, reset control signal RST).

Regarding claim 6, Mo teaches the image sensing device of claim 5, wherein the equalizing circuit electrically couples the first node and the second node to each other during the reset period, and electrically decouples the first node and the second node form each other during the transmission period (¶¶ 0053–55, Fig. 8; reset signal RST is only asserted during reset operation).

Regarding claim 7, Mo teaches the image sensing device of claim 5, further comprising an image processor suitable for processing the plurality of pixel signals through a subtraction operation (¶ 0013, subtracting calibration offset value from analog signal; ¶ 0008, subtracting dark current values from active area to compensate for noise in optical black region).

Regarding claim 8, Mo teaches the image sensing device of claim 5, wherein the first pixel further includes a first selection circuit for generating a first pixel signal corresponding to the first charges during a readout period (¶ 0037, row select transistor outputs signal from pixel when row is selected), and
wherein the second pixel further includes a second selection circuit for generating a second pixel signal corresponding to the second charges during the readout period (Fig. 6A, plurality of pixels).

Allowable Subject Matter
Claims 9–13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 specifies “generating a depth information signal from which the noise is offset based on the first and second pixel signals”.  Mo does not disclose stereoscopic processing.  US 2002/0176067 A1 (“Charbon”), the closest prior art, teaches CMOS imaging circuitry that can be adapted either for noise reduction (Figs. 2A–2D) or Time of Flight acquisition (Fig. 3).  However, Charbon does not disclose an embodiment that uses both adaptations together.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6,549,235 B1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487